Citation Nr: 1707028	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-08 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 beyond June 30, 2011, based on a need for convalescence following left ankle surgery on March 22, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Redman, Counsel
INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988 and from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's March 22, 2011 left ankle surgery resulted in the need for doctor-mandated convalescence and the use of crutches through August 31, 2011.

2.  The Veteran's March 22, 2011 left ankle surgery did not result in the need for doctor-mandated convalescence, severe post-operative residuals, the necessity for continued use of a wheelchair or crutches, or immobilization by cast beyond August 31, 2011.


CONCLUSIONS OF LAW

1.  The criteria for extension of a temporary total rating for convalescence following left ankle surgery through August 31, 2011 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).

2.  The criteria for extension of a temporary total rating for convalescence following left ankle surgery beyond August 31, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

 VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  A June 2011 letter satisfied the duty to notify provisions.  Once a claim for a temporary total rating has been substantiated, the filing of a notice of disagreement with the end date of the temporary total rating, as the Veteran did, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

A VA examination was conducted in July 2011; the record does not reflect that the examination was inadequate for rating purposes.  The examination was adequate because it was based on an examination of the Veteran and provided sufficient information to address the issue on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 556 U.S. 396 (2009).

Legal Analysis - Extension of Paragraph 30 Benefits for Convalescence

The Veteran seeks an extension of a temporary total rating (100 percent) for a left ankle disability beyond June 30, 2011.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2016).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30 (2016). 

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2016).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).  Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

In the current appeal, the record shows that the Veteran underwent left ankle surgery on March 22, 2011.

In a November 2011 rating decision, the RO awarded a temporary total evaluation commencing on the date of the Veteran's surgery on March 22, 2011 through June 30, 2011.  A 20 percent rating was assigned for the service-connected left ankle disability as of July 1, 2011.  The Veteran argued in December 2011 that this temporary total evaluation should have been continued beyond July 1, 2011 because he had not been released to return to full duty at work since his surgery.  

The record shows that the left ankle surgery was performed on March 22, 2011.  The Veteran testified that after surgery, he used crutches until September 2011.  He further testified that he still used a cane until November 2011.  While a July 20, 2011 VA treatment record reflects that the physical therapist requested that the Veteran not use crutches and the Veteran agreed, in giving the Veteran the benefit of the doubt, based upon the Veteran's use of crutches as a result of his surgery until September 1, 2011, the Board finds that a temporary total rating is warranted for convalescence following the left ankle surgery through August 31, 2011.  However, an extension of the temporary total disability rating to September 1, 2011 and beyond is not warranted because the evidence fails to demonstrate that the Veteran's surgery resulted in the need for doctor-mandated convalescence (i.e., the Veteran could not return to work), severe post-operative residuals, or immobilization by cast beyond August 31, 2011.  See Seals, 8 Vet. App. 291 (1995).

The evidence reflects that the Veteran has been employed at the U.S. Postal Service throughout the period of the claim.  The medical evidence of record does not establish that the Veteran required an additional period of convalescence beginning September 1, 2011.  The purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid a veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Simply stated, it is not an increased rating claim or TDIU claim.  The record shows that the Veteran began working half days in August 2011.  An August 16, 2011 letter from his treating physician indicates that the Veteran was 100 percent disabled but may return to light duty status at work.  It was noted that he had restrictions on sitting, standing, and taking breaks.  He must sit for two hours at a time for a total of 8 hours with 10-15 minutes of standing.  He can walk for 15 minutes but must take a break sitting for 45 minutes.  He was unable to lift more than 10 pounds, and unable to lift any amount of weight above his shoulders/head.  An August 23, 2011 letter from the same treating physician notes that the Vetearn is 50 percent disabled but is allowed to return to work with a light duty status.  It was noted that the Veteran may work up to five hours a day.  He may be on his feet ambulating for up to 45 minutes followed by a 15 minute period of rest (sitting).  He can lift up to 10 pounds occasionally (under 2.5 hours) but he cannot lift any amount above his shoulders/over his head.  Additionally, a July 6, 2011 physical therapy note indicates that the Veteran does not require further physical therapy services.

However, the record does not include any indication of 100 percent disability or doctor mandated convalescence beginning September 1, 2011.  A September 21, 2011 letter from the Veteran's treating physician reflects that the Veteran was currently 50 percent disabled and is allowed to work with a light duty status.  He was restricted to working five hours a day.  He may ambulate for 45 minutes but requires 15 minutes of rest afterwards.  He may lift up to 10 pounds occasionally (under 2.5 hours), but he cannot lift over his shoulders/head.

A February 2012 VA examination report indicates that the Veteran has had continued pain since his March 2011 surgery and was told there is not much more they can do except besides fuse it, which he is too young to have done.  He has less movement than normal and weakened movement, as well as pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  He has localized tenderness of the ankle, near full strength (4/5), no laxity, and no ankylosis.  Further, it was noted that he occasionally uses a brace.  He does not use a wheelchair, crutches, a cane, or a walker.  The examiner noted that the Veteran reported that he was out of work for a period of seven months due to his left ankle condition.  He works for the post office and reported that he only had a 100 percent rating for his ankle disability for one month.  He desperately wants to go back to work but his doctor has only cleared him for four hours of work a day, if he takes a 15 minute break (whereby he is off of his feet) after every 45 minutes of being on his feet.  His job requires a lot of standing and he is unable to perform his job satisfactorily.  He attends physical therapy and wears a brace and tennis shoes but still has pain.  On examination the left ankle showed no edema or discoloration.  Active and passive plantar flexion was two degrees and dorsiflexion was 40 degrees.  There was 5 degrees of eversion and 20 degrees of inversion.  There was no swelling, crepitus, or laxity.  It was noted that the status post left ankle arthroscopy with synovectomy and OCD microfracture, slow progress with physical therapy.   

At the Board hearing the Veteran testified that after his March 2011 surgery he was out of work for nine months until he was released temporarily to go back to work.  He testified that after two or three follow-up appointments after physical therapy, the Veteran's doctor said it would be several more months of convalescence.  The Veteran argues that he went back to work too soon and it affected his recovery.  He indicated that there is no temporary duty with the post office and he was unable to work the full eight to nine hour day standing on his feet like he was required to do for his position at the post office.  Then, the Veteran indicated that he went back to work on light duty status in September 2011 but that he was not released from his physician's care until November 2011.  He indicated that he feels his temporary total for convalescence should extend until November 2011.  He stated that he used crutches, a cane and a brace until September.  He currently still uses the cane.

Although the Veteran indicates that he was not been able to return to his former post office position on a full-time basis due to his left ankle disability, this is not attributable to his surgical treatment and there is no legal basis for the assignment of additional convalescence benefits beyond that currently assigned.  In this regard, beginning September 1, 2011, he did not experience incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, nor did he require immobilization by cast, without surgery, of his left ankle.  While he may have experienced pain and limitation of function due to his left ankle disability beyond August 31, 2011, such limitation was not attributable to his left ankle surgery or convalescence therefrom.  Such limitation and pain is compensated for by the schedular rating for the left ankle disability, and is attributable to the disability itself, not convalescence from the left ankle surgery.

As such, the Board finds that the preponderance of the evidence is against the assignment of an extension of a temporary total disability rating following left ankle surgery under 38 C.F.R. § 4.30 beyond August 31, 2011.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 through August 31, 2011, based on a need for convalescence following left ankle surgery on March 22, 2011, is granted, subject to the criteria governing the payment of monetary benefits.

Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 beginning September 1, 2011, based on a need for convalescence following left ankle surgery on March 22, 2011, is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


